DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment filed on 6/15/22.  Claims 1-20 are currently pending.  Previously objected claims 10 and 20 were not fully incorporated into independent claims 1 and 11 which necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 10-13, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FACCIN et al. (US 2018/0279397 hereinafter “Faccin”) in view of YOUN et al. (US 2020/0100147 hereinafter “Youn”), in view of Kubota et al. (US 2017/0064691), and in view of Shi et al. (US 2021/0068016), and further in view of Kim et al. (US 2019/0200264).
Regarding claim 1, Faccin teaches a method for prioritizing selection of cells in communication system, the method comprising:
receiving, by a user equipment (UE), from a serving cell (current AMF/cell) local area data network (LADN) information (UE receives LADN information from network via a current AMF/cell in a registration management or mobility management procedure) [paragraphs 99-100, 46, 115, 118], comprising a type of each of LADN services that are supported by the serving cell and neighboring cells (specific LADNs which are available to the UE) and tracking area codes of the neighboring cells (DN service area information) (LADN information includes specific LADNs which are available to the UE wherein each of the plurality of LADNs suggests “a type of each of LADN services that are supported by the serving cell and neighboring cells” in the service area, and DN service area information which indicates cell IDs and/or tracking areas of the cells where the LADN is available) [paragraphs 84-85, 111];
Faccin does not explicitly teach:
selecting, by the UE, at least one neighboring cell providing at least one intended LADN service based on the LADN information;
identifying, by the UE, a strength and a quality of signals received from the at least one selected neighboring cell; and
In an analogous prior art reference, Youn teaches:
selecting, by the UE, at least one neighboring cell providing at least one intended LADN service based on the LADN information (UE selects at least one cell from LADN information to perform measurement) [paragraph 175];
identifying, by the UE, a strength and a quality of signals received from the at least one selected neighboring cell (UE performs measurements on at least one selected cell and transmits measurement report) [paragraphs 75, 175].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Faccin to allow selecting, by the UE, at least one neighboring cell providing at least one intended LADN service based on the LADN information; and identifying, by the UE, a strength and a quality of signals received from the at least one selected neighboring cell, as taught by Youn, in order to perform measurements of cells providing LADN service for handover.
The combination of Faccin and Youn does not explicitly teach that the at least one neighboring cell is selected “among the neighboring cells” and connecting, by the UE, to one of the at least one selected neighboring cell based on the identified strength and quality of the signals.  In an analogous prior art reference, Kubota teaches:
selecting, by the UE, at least one neighboring cell providing at least one intended service (candidate cell) among the neighboring cells based on the service availability information (UE selects at least one candidate cell that supports a specific service(s) required for the UE based on service availability information received from base stations by filtering out candidate cells that do not support the specific service(s) required) [paragraphs 49-50, 53-54]
connecting (selecting), by the UE, to one of the at least one selected neighboring cell based on identified strength and quality of the signals (UE selects candidate cell with highest or best radio quality from among the filtered candidates that are strong enough to serve the UE) [paragraphs 51, 54].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Faccin and Youn to allow the at least one neighboring cell to be selected “among the neighboring cells” and connecting, by the UE, to one of the at least one selected neighboring cell based on the identified strength and quality of the signals, as taught by Kubota, in order to avoid measurements of certain cells that do not support specific service(s), thereby avoiding unnecessary overhead and energy consumption.
The combination of Faccin, Youn, and Kubota does not explicitly teach that the UE connects to one of the at least one neighboring cell providing the LADN service when the identified at least one of strength and quality of the signals is above a threshold.  In an analogous prior art reference, Shi teaches that a UE is handed over to a neighboring cell when identified at least one of strength and quality of signals is above a threshold (the signal quality of a neighbour cell is higher than a threshold) [paragraph 71].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Faccin and Youn to allow the UE to connect to one of the at least one neighboring cell providing the LADN service when the identified at least one of strength and quality of the signals is above a threshold, as taught by Shi, in order to hand over the UE to a neighboring cell that provides a required or minimum level service.
The combination of Faccin, Youn, Kubota, and Shi does not explicitly teach downloading, by the UE, data relevant to the LADN service upon detecting that the UE is located at an edge of an LADN service area; and upon detecting that the UE has moved out of the LADN service area, availing, by the UE, the LADN services using the downloaded data.  In an analogous prior art reference, Kim teaches downloading, by a UE, data relevant to the LADN service (LADN information) upon detecting that the UE is located at an edge of an LADN service area (UE receives LADN information when it enters and registers with LADN specific area) [par 134]; and upon detecting that the UE has moved out of the LADN service area (UE may recognize that it has left the LADN service area) [par 153], availing, by the UE, the LADN services using the downloaded data (if the UE returns to the LADN service area, a procedure for resuming or activating a previous PDU session is performed which suggests “availing the LADN services using the downloaded data” since the UE does not need to receive the LADN information again) [par 142, 158].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Faccin, Youn, Kubota, and Shi to allow downloading, by the UE, data relevant to the LADN service upon detecting that the UE is located at an edge of an LADN service area; and upon detecting that the UE has moved out of the LADN service area, availing, by the UE, the LADN services using the downloaded data, as taught by Kim, in order to prevent the UE from inefficiently receive LADN information when it leaves a LADN service area.
Regarding claim 2, Faccin teaches the method of claim 1, wherein the LADN information comprises of at least one currently received LADN service and the at least one intended LADN service (the DN identification included in the LADN information may be current or intended if the UE moves within a geographical area) [paragraph 111], wherein the LADN information is sent to UE by an access and mobility function (AMF) through the serving cell (LADN information is sent by AMF via 5G network which includes cells) [paragraph 100],
wherein the LADN information is included in a message sent by the AMF as a response to a registration request message (Registration Request) sent by the UE, wherein the registration request message includes the LADN service (list of LADNs supported by the UE) (UE may send a Registration Request with list of LADNs supported by the UE) [paragraph 118], and
wherein the LADN information sent by the AMF includes a plurality of LADN service IDs (DN identification), wherein the UE selects the at least one intended LADN service of the LADN services (UE uses LADN information to select a LADN out of available LADNs) [paragraphs 85, 99-100].
Regarding claim 3, Faccin, Youn, and Shi in combination teaches the method of claim 1, 
wherein the UE is connected to the one of the at least one selected neighboring cell by sending an at least one service request (UE establishes PDU session with cell providing LADN by sending request) [Faccin; paragraph 105],
wherein the method further comprises updating at least one of a lookup table, a database, and a server in the UE including the LADN information after sending the at least one service request to the at least one selected neighboring cell (after a PDU session is established AMF stores DNN and PDU Session ID and identity of serving SMF which suggests “updating at least one of a lookup table, a database, and a server”) [Faccin; paragraph 152], and
 wherein the threshold is configured by a network (UE receives measurement configuration identification information including threshold from network) [Shi; paragraphs 38-39].
Regarding claim 6, Youn teaches the method of claim 2, further comprising:3Attorney Docket No.: 678-5683 (P24704-US/DMC)
detecting at least one cell providing a LADN service based on the LADN information (UE performs a measurement report based on LADN information excluding cells location outside service regions of the LADN which suggests that the UE detects “at least one cell providing the LADN service”) [paragraph 175];
measuring at least one of a strength and a quality of signals received from at least one base station of the detected at least one cell (UE performs measurements on RAN or cells in LADN service region) [paragraphs 175]; and
sending the measurements of the at least one of the strength and the quality of the signals received from the at least one base station to the first base station (UE sends measurement report message to source NG-RAN) [paragraphs 160, 175], wherein a cell amongst the detected at least one cell is selected as a target cell for handover based on the measurements (source NG-RAN performs handover of UE to a target cell) [paragraph 161].
Youn does not explicitly teach detecting that the UE is at an edge of the one of the at least one selected neighboring cell, wherein the one of the at least one selected neighboring cell includes a first base station.  In an analogous prior art reference, Shi teaches detecting that a UE is at an edge of the at least one neighboring cell (UE moves to point B), wherein the at least one neighboring cell includes a first base station (source base station), measuring at least one of strength and quality of signals received from at least one base station (UE sends measurement report to a source base station when it moves to edge of source base station) [paragraph 52].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Youn to allow detecting that the UE is at an edge of the one of the at least one selected neighboring cell, wherein the one of the at least one selected neighboring cell includes a first base station, as taught by Shi, in order to perform hand over of the UE when the signal quality of the base station has become very poor at the cell edge.
Regarding claim 7, Youn teaches the method of claim 6, wherein the UE sends the LADN service (PDU session) to the first base station (source NG-RAN) (UE has PDU session with source NG-RAN that provides LADN), wherein the first base station sends the LADN service to a second base station of the target cell (target NG-RAN) (PDU session to be handed off is sent to target NG-RAN) [paragraph 166],
wherein the AMF sends the LADN service to the first base station (PDU Session is provided to UE via AMF) [Figure 12a, Uplink Data, Downlink Data), and wherein the first base station sends the LADN service to the second base station of the target cell (source NG RAN sends the PDU session to target NG-RAN when hand off occurs) [paragraph 166].
Regarding claim 10, Kim teaches, the method of claim 1, further comprising: downloading data relevant to the at least one intended LADN service upon detecting that the UE is located in the LADN service area (UE receives LADN information when it enters and registers with LADN specific area) [par 134].
Claim 11 recites similar subject matter as claim 1 and is therefore rejected on the same basis.
Claim 12 recites similar subject matter as claim 2 and is therefore rejected on the same basis.
Claim 13 recites similar subject matter as claim 3 and is therefore rejected on the same basis.
Claim 16 recites similar subject matter as claim 6 and is therefore rejected on the same basis.
Claim 17 recites similar subject matter as claim 7 and is therefore rejected on the same basis.
Claim 20 recites similar subject matter as claim 10 and is therefore rejected on the same basis.


Allowable Subject Matter
Claims 4-5, 8-9, 14-15, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-7, 10-13, 16-17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647